DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on November 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,644,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-19 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 2-19 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 2, 3, 4 and 5 such as “wherein the light-emitting layer comprises a thermally activated delayed fluorescent substance and a material which emits fluorescence, the thermally activated delayed fluorescent substance generating a singlet excited state from a triplet excited state by reverse intersystem crossing, wherein the thermally activated delayed fluorescent substance comprises a plurality of materials, and wherein a level of the singlet excited state generated by the thermally activated delayed fluorescent substance is higher than a level of a singlet excited state of the material which emits fluorescence”(claim 2)…. “wherein the light-emitting layer comprises a thermally activated delayed fluorescent substance and a material which emits fluorescence, wherein an energy difference between a level of a triplet excited state and a level of a singlet excited state is 0.2 eV or less in the thermally activated delayed fluorescent substance, wherein the thermally activated delayed fluorescent substance comprises a plurality of materials, and wherein the level of the singlet excited state generated by the thermally activated delayed fluorescent substance is higher than a level of a singlet excited state of the material which emits fluorescence”(claim 3)… “wherein the light-emitting layer comprises a thermally activated delayed fluorescent substance and a material which emits fluorescence, the thermally activated delayed fluorescent substance generating a singlet excited state from a triplet excited state by reverse intersystem crossing, wherein the thermally activated delayed fluorescent substance comprises a plurality of materials, wherein a level of the singlet excited state generated by the thermally activated delayed fluorescent substance is higher than a level of a singlet excited state of the material which emits fluorescence, and wherein an emission spectrum of the thermally activated delayed fluorescent substance overlaps with the longest-wavelength absorption band in an absorption spectrum of the material which emits fluorescence”(claim 4)… “wherein the light-emitting layer comprises a thermally activated delayed fluorescent substance and a material which emits fluorescence, wherein an energy difference between a level of a triplet excited state and a level of a singlet excited state is 0.2 eV or less in the thermally activated delayed fluorescent substance, wherein the thermally activated delayed fluorescent substance comprises a plurality of materials, wherein the level of the singlet excited state generated by the thermally activated delayed fluorescent substance is higher than a level of a singlet excited state of the material which emits fluorescence, and wherein an emission spectrum of the thermally activated delayed fluorescent substance overlaps with the longest-wavelength absorption band in an absorption spectrum of the material which emits fluorescence”(claim 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 12, 2022